Citation Nr: 1001177	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an effective date before September 16, 
2002, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

2. Entitlement to an effective date before September 16, 
2002, for the grant of Dependents' Educational Assistance 
(DEA) benefits pursuant to 38 U.S.C. Chapter 35.

3. Entitlement to an effective date before September 16, 
2002, for the grant of service connection for depressive 
disorder and generalized anxiety disorder.  

4. Entitlement to an effective date before November 7, 2003 
for the grant of non-service connected pension.  

5. Entitlement to a rating higher than 40 percent for 
enucleation of the right eye.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1962 to November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in December 2002 and 
May 2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The issue of a rating higher than 40 percent for enucleation 
of the right eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Before September 16, 2002, the Veteran did not meet the 
minimum percentage requirements for a total disability rating 
for compensation based on individual unemployability.

2. Before September 16, 2002, the Veteran was not eligible 
for DEA benefits pursuant to 38 U.S.C. Chapter 35 as he did 
not have a permanent and total disability based on a service-
connected disability. 


3. The first communication from the Veteran, evincing intent 
to seek service connection for depressive disorder and 
generalized anxiety disorder, was received in December 2003. 

4. The evidence of record does not show that the Veteran 
filed a claim for nonservice-connected pension prior to 
November 7, 2003, nor does the evidence show that the Veteran 
was incapable of submitting a claim for pension for at least 
the first thirty days prior to that date.  


CONCLUSIONS OF LAW

1. The criteria for an effective date before September 16, 
2002, for a total disability rating for compensation based on 
individual unemployability are not met.  38 U.S.C.A. § 5110 
(West 2002 & 2009); 38 C.F.R. § 3.400 (2009).

2. The criteria for an effective date for eligibility for 
Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 before September 16, 2002, have not been met.  
38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021 (2009).

3. The criteria for an effective date before September 16, 
2002, for the grant of service connection for depressive 
disorder and generalized anxiety disorder are not met. 
38 U.S.C.A. § 5110 (West 2002 & 2009); 38 C.F.R. § 3.400 
(2009).

4. The criteria for an effective date before November 7, 2003 
for nonservice-connected pension benefits, have not been met.  
38 U.S.C.A. §§ 1502, 1503, 1521, 5110 (West 2002 & 2009); 
38 C.F.R. §§ 3.321(b)(2), 3.400, 4.17 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran pre-adjudication, VCAA notice in 
March 2005.  Where, as here, service connection has been 
granted and initial disability ratings and effective dates 
have been assigned, the claims of service connection have 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose of the notice has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the effective date does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Dingess at 19 Vet. 
App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the Veteran is required to comply 
with the duty to assist.

Background

A rating decision in March 1966, granted the Veteran service 
connection for a right eye disability and assigned a rating 
of 30 percent and granted special monthly compensation on 
account of loss of use of one eye having only light 
perception.  From January 30, 1968 to February 19, 1968, the 
Veteran was at a VA hospital during which time he underwent 
an evisceration of the right eye.  

On February 12, 1968, VA Form 21-527, Income-Net Worth and 
Employment Statement, was received from the Veteran.  On top 
of the form, the following was noted "request for raise in 
compensation on wartime rates".  The Veteran indicated he 
became totally disabled on January 30, 1968, had to quit his 
job due to his eyesight, the nature of his illness was Coat's 
Disease of the right eye and he was scheduled for surgery for 
removal of his right eye.  

A rating decision on March 20, 1968, granted a temporary 
total 100 percent rating from January 30, 1968, a 40 percent 
rating from April 1, 1968 and special monthly compensation on 
account of anatomical loss of one eye.  The cover letter 
dated on March 26, 1968, notified the Veteran that if he 
elected compensation or waived a portion of his retirement 
pay, the compensation he received would be reduced by the 
amount of retirement pay he already received.  

VA records in March 2001 show that the Veteran's occupational 
history was as a part-time general-laborer.  In July 2001, 
the records show that he was self-employed.  

A computer printout from the VA medical facility in Prescott, 
Arizona, dated November 2001, indicates that it cannot be 
determined whether the Veteran had a permanent and total 
disability.  

On September 16, 2002, a claim was received from the Veteran 
for an increased rating for his right eye disability and he 
argued that it continued to affect his daily life.  

In a statement received in October 2002, the Veteran claimed 
that he had problems with an employment as a heavy equipment 
operator due to his right eye disability.  He requested a 
permanent 100 percent rating, effective the date of the 
injury.  

A statement from the Social Security Administration dated in 
November 2002, shows that since 1996 the Veteran did not have 
any taxed Social Security earnings.  

VA records in March 2003, indicate a diagnosis of depressive 
disorder.  

In November 2003, VA Form 21-527, Income-Net Worth and 
Employment Statement, was received from the Veteran, whereby 
he indicated he last worked in 1995, had to quit his jobs 
because of his disability and only had temporary day jobs.  

On November 7, 2003, a claim for nonservice-connected pension 
benefits was received from the Veteran.  

On December 2, 2003, claims were received from the Veteran 
for TDIU and service connection for anxiety.  The Veteran's 
representative argued that the Form 21-527, Income-Net Worth 
and Employment Statement, received from the Veteran on 
February 12, 1968 was a claim for TDIU, which was never 
adjudicated, as on the top of the form a raise in 
compensation on wartime rates was requested.  That same 
month, in December 2003, the Veteran submitted a claim for 
secondary service connection for depression and anxiety and 
TDIU.  He continued to indicate that he last worked in 1995 
and was unemployable due to his service-connected right eye 
disability.  

A lay statement received from the Veteran's friend in 
December 2003, shows that he has been permanently disabled 
since 1968.  

On the VA Form 21-527, received in March 2004, the Veteran 
continued to indicate that he could not work. 

A rating decision in April 2004, granted the following 
claims: service connection for depressive disorder and 
generalized anxiety with an evaluation of 50 percent 
effective December 2, 2003; service connection for TDIU 
effective December 2, 2003; DEA benefits effective December 
2, 2003 and nonservice-connected pension effective November 
7, 2003.  

Subsequently, in August 2004, the Veteran argued his grant of 
TDIU should be effective 1996, based on his taxed Social 
Security earnings.

A supplemental statement of the case dated in October 2004, 
granted an earlier effective date for service connection for 
depressive disorder and generalized anxiety disorder 
effective September 16, 2002, an earlier effective date of 
September 16, 2002 for TDIU and DEA benefits, based on date 
of the Veteran's increased rating claim for his service-
connected eye disability, whereby he argued that his eye 
affected his daily life.  

Subsequently, the Veteran continued to argue that his 
benefits should be effective January 1996 and go back to 
1968.  

In August 2005, the Veteran submitted service personnel 
records showing that effective December 1, 1970 he was placed 
on the Retired List of the U.S. Navy by reason of permanent 
physical disability.  

In his Form 9 Appeal received in January 2006, the Veteran 
argued that his VA Form 21-527, received in February 1968 was 
a pending claim for TDIU and nonservice-connected pension 
benefits.  

Analysis 

The Veteran's representative in a brief filed in November 
2009, argued that as the Veteran's claims are secondary to 
his service-connected enucleated right eye, he is entitled to 
earlier effective dates consistent with Nehmer v. United 
States Department of Veteran's Affairs.  Under 38 C.F.R. 
§ 3.816, a "Nehmer class member": includes a Vietnam 
veteran who has a covered herbicide disease.  38 C.F.R. 
§ 3.816(b)(1)(i) (2009).  A covered herbicide disease means a 
disease for which the Secretary of VA established a 
presumption of service connection before October 1, 2002, 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, 
other than chloracne.  38 C.F.R. § 3.816(b)(2).  

As enucleation of the eye is excluded from the list of 
covered herbicide diseases, the Veteran is not a member of 
the Nehmer class, and the effective-date provisions under 
38 C.F.R. § 3.816 do not apply.  

Entitlement to an Effective Date before September 16, 2002, 
for TDIU 

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The exception to the rule allows 
for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155 (2009), any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  

A claim for a total disability rating based on individual 
unemployability due to service-connected disability, in 
essence, is a claim for increase.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2009).

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extraschedular basis.  38 C.F.R. 
§§ 3.321(b)(1), 4.17 (2009).

Prior to September 16, 2002, the Veteran's only service-
connected disability was enucleation of the right eye rated 
40 percent disabling, which did not meet the minimum 
percentage standard of 60 percent.  The record shows that the 
TDIU was granted based on the award of service connection for 
depressive disorder and generalized anxiety, which was rated 
50 percent disabling, effective from September 16, 2002, 
which brought the Veteran's combined rating to 70 percent.  
Here, there is no evidence prior to September 16, 2002, that 
the service-connected right eye was 60 percent or more 
disabling or that the Veteran had two or more disabilities, 
with one disability 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent, or that the Veteran had a total disability rating 
awarded on an extraschedular basis.  The Veteran's claim for 
TDIU was received on December 2, 2003, however in a statement 
received in October 2002, the Veteran claimed he had problems 
with employment due to his right eye disability.  

As the effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later, the date entitlement 
to a total disability rating arose was the date of claim, 
however the Board will not disturb the effective date of 
September 16, 2002 assigned for TDIU.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Before September 16, 2002, the single disability was rated 40 
percent and there is no factual or legal basis for an 
effective date earlier than September 16, 2002, when the 
single disability was less than 60 percent disabling.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

The record shows that the Veteran claimed he has been unable 
to work since 1996, as evidenced by a statement from the 
Social Security Administration dated in November 2002, 
showing the Veteran did not have any taxed Social Security 
earnings since 1996.  Nevertheless, this does not change the 
factual or legal analysis that under 38 C.F.R. § 4.16, the 
Veteran did not meet the minimum percentage requirement for a 
total disability rating with a single disability, rated 60 
percent disabling.  Furthermore, VA medical records in 2001 
show the Veteran was a general laborer and was self-employed.  

The Veteran argues that his VA Form 21-527, Income-Net Worth 
and Employment Statement received on February 12, 1968, also 
was also a claim for TDIU.  While the Veteran on the Form 21-
527 indicated that he had to quit his last job due to his 
service-connected right eye disability and was about to have 
eye surgery, the subsequent rating decision in March 1968, 
granted him a temporary 100 percent rating from January 30, 
1968 to April 1, 1968 and assigned a 40 percent rating for 
April 1, 1967.  The Veteran did not appeal that decision.  
Accordingly, there is no pending claim for a total disability 
rating for compensation based on individual unemployability. 

The earliest date allowed by VA law for the assignment of a 
total disability rating based on individual unemployability 
due to service-connected disability is one year prior to the 
receipt of the claim, and only if it is factually 
ascertainable that such a total disability rating based on 
individual unemployability due to service-connected 
disability was warranted.  Here, there is no evidence prior 
to September 16, 2002, that the service-connected right eye 
was 60 percent or more disabling or that the Veteran had two 
or more disabilities, with one disability 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent, or that the Veteran had a total 
disability rating awarded on an extraschedular basis.  

In conclusion, the assignment of the effective date of the 
award for a total disability rating for compensation based on 
individual unemployability can be no earlier than the 
effective date of September 16, 2002, for the award of the 50 
percent rating for the service-connected depressive disorder 
and generalized anxiety bringing the combined rating to 70 
percent.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

Entitlement to an effective date before September 16, 2002, 
for DEA Benefits under 38 U.S.C. Chapter 35

Essentially, the Veteran contends that he should have an 
effective date earlier than September 16, 2002, for 
eligibility for DEA under 38 U.S.C. Chapter 35.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  
38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021 (2009). 

After reviewing the record, the Board finds that the Veteran 
did not meet the criteria for a TDIU prior to September 16, 
2002; therefore, the assignment of an effective date prior to 
September 16, 2002, is not warranted.  Since eligibility for 
DEA under 38 U.S.C. Chapter 35 is predicated on a finding of 
permanent total disability in this case, the effective date 
of such eligibility cannot precede September 16, 2002.

The Board finds that this matter is one in which the law is 
dispositive and that this issue must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Entitlement to an Effective Date before September 16, 2002, 
for Service Connection for Depressive Disorder and 
Generalized Anxiety Disorder

The effective date of an award based on a claim for 
compensation will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

The record shows that the Veteran filed a formal claim for VA 
benefits in the form prescribed by the Secretary of VA on 
December 2, 2003.  

As the claim of service connection was not received within 
one year of service, the date of entitlement to the award of 
service connection is either, the date of receipt of the 
claim in December 2003, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The medical evidence of records first shows diagnosis of a 
depressive disorder in March 2003, thus the date of claim 
controls, which is December 2, 2003.  The Board however, will 
not disturb the assigned effective date of September 16, 
2002. 

As the preponderance of the evidence is against the claim for 
an effective date earlier than September 16, 2002, for the 
grant of service connection for depressive disorder and 
generalized anxiety disorder, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Entitlement to an Effective Date before November 7, 2003
for Non-service-connected Pension.

Disability pension will be paid to each Veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.  All Veterans who are basically eligible and who are 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  
38 C.F.R. § 4.17.  Where the evidence of record establishes 
that an applicant for pension who is basically eligible fails 
to meet the disability requirements based on the percentage 
standards set forth at 38 C.F.R. § 4.16 but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating for pension purposes may be authorized.  
38 C.F.R. § 3.321(b)(2).

Generally, and except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b).  For 
claims received on or after October 1, 1984, the effective 
date of an award of disability pension is the date of receipt 
of claim.  However, if within one year from the date on which 
the veteran became permanently and totally disabled, he files 
a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which he became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which he became permanently 
and totally disabled, whichever is to his advantage.  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the April 2004 rating decision at issue, the RO granted 
the Veteran's claim for nonservice-connected pension 
benefits, and assigned an effective date of November 7, 2003, 
the date of receipt of his petition for nonservice-connected 
pension benefits.  

The Veteran argues that his VA Form 21-527, Income-Net Worth 
and Employment Statement, received on February 12, 1968 is a 
pending claim for nonservice-connected pension benefits.  
While the Veteran indicated on the form that he became 
totally disabled on January 30, 1968 and had to quit his last 
job due to his service-connected eye disability, the form 
shows that the Veteran intended to file an increased rating 
claim as on top of the form he wrote "request for raise in 
compensation on wartime rates" and indicated he was about to 
have eye surgery.  In February 1968, the Veteran did undergo 
an evisceration of the right eye and the rating decision in 
March 1968 granted a temporary total 100 percent rating from 
January 30, 1968, and increased the rating to 40 percent from 
April 1, 1968.  Thus a liberal reading of the application 
received on February 12, 1968 does not reasonably raise a 
claim for nonservice-connected pension benefits.  It is 
noteworthy that VA medical records in 2001 show the Veteran 
was a general laborer and was self-employed.  

Here, the law and regulation essentially state that the 
effective date for a claim for pension will be the date of 
claim or date entitlement arose, but cannot be earlier than 
date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Thus, even if entitlement arose prior to the date of claim, 
the later date is November 7, 2003, which is the date of 
claim for entitlement to pension benefits, which was based 
upon the statement the Veteran submitted on that day 
requesting pension benefits.  The Veteran has not alleged 
facts that he was incapable of submitting a claim for pension 
under the provisions of 38 U.S.C.A. § 5110(b)(3) and 
38 C.F.R. § 3.400(b)(1)(ii)(B).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than November 7, 2003 is warranted for 
nonservice-connected pension benefits, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107.


ORDER

An effective date before September 16, 2002, for the grant of 
a total disability rating based on individual unemployability 
is denied.  

An effective date before September 16, 2002, for the grant of 
Dependents' Educational Assistance benefits pursuant to 
38 U.S.C. Chapter 35 is denied.

An effective date before September 16, 2002, for the grant of 
service connection for depressive disorder and generalized 
anxiety disorder is denied.  

An effective date before November 7, 2003 for the grant of 
non-service connected pension is denied.  




REMAND

In October 2002, the Veteran submitted written authorization 
for VA to obtain private records dated in October 2002 for 
his right eye prosthesis.  These records need to be added to 
the claims folder.  

VA records in September 2002 show that the Veteran had a 
history of right eye prosthesis and noted worsening depth 
perception.  The Veteran's last VA examination was in 
November 2002, which showed a blind right eye with advanced 
phthisis bulbi.  Thus a contemporaneous VA examination is 
warranted to determine the current level of severity of the 
Veteran's service-connected enucleation of the right eye.  

With regard to additional evidence, the Veteran is hereby 
informed of the need to submit any additional pertinent 
evidence in his possession. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's private medical 
records dated October 7-8, 2002 from 
Dr. Clearihue.  

2. Schedule the Veteran for a VA 
examination of his right eye and ask the 
examiner to comment on whether the Veteran 
can wear a prosthesis in his right eye.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  

3. Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and an opportunity to respond. Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


